       Case 4:20-cv-03656 Document 1 Filed on 10/26/20 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  (HOUSTON DIVISION)

 NATIONWIDE CAPITAL FUNDING,                        )
 INC.,                                              )
                                                    )
            Plaintiff,                              )   Case No.
                                                    )
 vs.                                                )
                                                    )   [formerly 061st Judicial District Court of
 JOHNSON CONTROLS FIRE                              )   Harris County, Texas– Case No. 2020-
 PROTECTION, LP,                                    )   59389]
                                                    )
            Defendant.                              )
                                                    )

                           DEFENDANT’S NOTICE OF REMOVAL

       Defendant Johnson Controls Fire Protection, LP (“Defendant” or “JCFP”), by and through

undersigned counsel, and pursuant to 28 U.S.C. §§ 1441 and 1446, hereby files its Notice of

Removal of Case No. 2020-59389, from the 061st Judicial District Court of Harris County, Texas,

to the United States District Court for the Southern District of Texas, Houston Division on the

following grounds:

                                         BACKGROUND

       1.        On September 23, 2020, Plaintiff Nationwide Capital Funding, Inc. (“Plaintiff” or

“Nationwide”) filed a civil action in the 061st Judicial District Court of Harris County, Texas

styled Nationwide Capital Funding, Inc. v. Johnson Controls Fire Protection, LP, Case No. 2020-

59389 (the “State Court Action”). A true and correct copy of all process and pleadings served

upon JCFP is attached hereto as Exhibit A and incorporated herein by reference. The Civil Cover

Sheet for this case is also being filed herewith.

       2.        Defendant JCFP first received notice of Plaintiff Nationwide’s action by service on

its Registered Agent, CT Corporation System, by process server on October 2, 2020.



                                                    1
       Case 4:20-cv-03656 Document 1 Filed on 10/26/20 in TXSD Page 2 of 6




        3.      This Notice of Removal is timely. Pursuant to 28 U.S.C. § 1446(b), the notice is

filed within thirty (30) days of receipt of paper “from which it may first be ascertained that the

case is one which is or has become removable.”

        4.      Pursuant to 28 U.S.C. §§ 1332, there is complete diversity between Plaintiff

Nationwide and Defendant JCFP, and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs. Plaintiff has alleged the amount in controversy is

$89,855.25. Exhibit A-Summons & Complaint.

        5.      The State Court Action could have been originally filed in this Court, pursuant to

28 U.S.C. §§ 1332 in that complete diversity of citizenship exists between Plaintiff and Defendant,

and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs. The

Court has subject matter jurisdiction over this civil action and removal is proper pursuant to 28

U.S.C. §§ 1332 and 1441.

        6.      Pursuant to 28 U.S.C. 1441(a), United States District Court for the Southern District

of Texas, Houston Division, is the district and division within which the State Court action is

pending.

                                 DIVERSITY OF CITIZENSHIP

        7.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because there

is complete diversity of citizenship between Plaintiff and Defendant and more than $75,000,

exclusive of interest and costs, is at stake.

        8.      Plaintiff alleges it is a citizen of Texas as it is a corporation incorporated in Texas

with its principal office in Nueces County, Texas.

        9.      JCFP is a Delaware limited partnership. Unincorporated associations, such as

limited partnerships, have the same citizenship as each of their members or partners. See Carden




                                                  2
       Case 4:20-cv-03656 Document 1 Filed on 10/26/20 in TXSD Page 3 of 6




v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990). Thus, for diversity jurisdiction purposes, JCFP

is a citizen of its partners’ states of citizenship.

        10.     The limited partners of JCFP are Simplex Time Recorder LLC; Tyco Fire

Protection LLC; Master Protection, LP; and STR Grinnell GP Holding LLC.

        11.     The citizenship of the individual partners of JCFP is as follows:

        12.     Simplex Time Recorder LLC is a Massachusetts limited liability company. An LLC

is a citizen of every state of which its owners/members are citizens. The only member of Simplex

Time Recorder LLC is SimplexGrinnell Holdings LLC, which is a citizen of Luxembourg and

Ireland.

        13.     Tyco Fire Protection LLC is a Delaware limited liability company. An LLC is a

citizen of every state of which its owners/members are citizens. The only member of Tyco Fire

Protection LLC is Tyco Fire & Security US Holdings LLC, which is a citizen of Luxembourg and

Ireland.

        14.     Master Protection, LP is a Delaware limited partnership, and is a citizen of all states

of which its partners are citizens. Its partners are Simplex Time Recorder LLC and

SimplexGrinnell Holdings LLC, which are citizens of Luxembourg and Ireland.

        15.     STR Grinnell GP Holding LLC is a Nevada limited liability company. An LLC is

a citizen of every state of which its owners/members are citizens. The only member of STR

Grinnell GP Holding LLC is Simplex Time Recorder LLC, which is a citizen of Luxembourg and

Ireland.

        16.     For diversity of jurisdiction purposes, JCFP is therefore a citizen of Luxembourg

and Ireland.




                                                       3
      Case 4:20-cv-03656 Document 1 Filed on 10/26/20 in TXSD Page 4 of 6




       17.     JCFP is not, and was not at the time this case was filed, a citizen of the State of

Texas within the meaning of the Acts of Congress relating to the removal of cases, nor were any

of its owners/members.

       18.     Therefore, requisite diversity of citizenship is satisfied under 29 U.S.C. §

1332(a)(2).

                  THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       19.     Plaintiff’s Complaint alleges an amount in controversy in the amount of

$89,855.25.

       20.     Thus, Plaintiff’s claim for damages exceeds the requisite amount in controversy for

purposed of diversity jurisdiction of $75,000 under 28 U.S.C. § 1332(a).


                                            CONCLUSION

       21.     All parties are being provided with a written notice of the filing of this Notice of

Removal and a copy of this Notice of Removal is being filed with the Clerk of the 061st Judicial

District Court of Harris County, Texas as provided by law.

       22.     The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       23.     The allegations of this Notice are true and correct and within the jurisdiction of this

Court, and this cause is removable to this Court.

       WHEREFORE, Johnson Controls Fire Protection, LP prays that said State Court Action

be removed to this Court, and that the 061st Judicial District Court of Harris County, Texas proceed

no further in the action pending therein.




                                                 4
     Case 4:20-cv-03656 Document 1 Filed on 10/26/20 in TXSD Page 5 of 6




DATED: October 26, 2020
                                          /s/ Jude T. Hickland
                                          Attorney for Defendant
                                          Jude T. Hickland
                                          Faegre Drinker Biddle & Reath LLP
                                          1717 Main St., Ste. 5400
                                          Dallas, TX 75201
                                          jude.hickland@faegredrinker.com




                                      5
      Case 4:20-cv-03656 Document 1 Filed on 10/26/20 in TXSD Page 6 of 6




                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing was served on Plaintiff’s

counsel via United States mail on the 26th day of October, 2020, postage prepaid at the following

address:


Joseph B. Baucum
Wood, Boykin & Wolter, P.C.
615 North Upper Broadway, Ste. 1100
Corpus Christi, TX 78401
(361) 888-9201


                                                      /s Jude T. Hickland
                                                     Jude T. Hickland




                                               6
